DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 line 1 should end in a colon (“comprising:”).
Claim 2 line 3 should end in “, and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Publication H09-19046 to Takagi et al. (hereinafter Takagi; see also provided machine translation).
Claim 1
Takagi (FIG. 1-3) discloses a ceramic electronic device comprising; 
a multilayer structure (of 3) having a parallelepiped shape in which a first dielectric layer (1) of which a main component is ceramic, a first internal electrode layer (2b), a second dielectric layer (1) of which a main component is ceramic, and a second internal electrode layer (2a) are stacked in a stacking direction in this order, the first internal electrode layer (2b) being exposed to a first end face of the parallelepiped shape, the second internal electrode layer (2a) being exposed to a second end face of the parallelepiped shape, 
wherein in the multilayer structure (of 3), a conductive layer (5a) is provided on a side of the first end face, at a same level in the stacking direction as the second internal electrode (2a), the conductive layer (5a) being spaced from the second internal electrode layer (2a; by 10a), and 
wherein a length of a gap (10a) between the second internal electrode layer (2a) and the conductive layer (5a) is 30 µm or less (Table 1, samples 3-7: 20 to 10 µm; see also paragraph 23, 27).
Claim 2
Takagi discloses the ceramic electronic device as claimed in claim 1, 
wherein said multilayer structure (of 3) is provided in a plurality (3), and the plurality of multilayer structures are stacked in the stacking direction, 
wherein two of the gaps (10a) next to each other in the stacking direction are shifted in position with each other in a lateral direction in which the first end face is opposite to the second end face that is perpendicular to the stacking direction (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm).
Claim 3
Takagi discloses the ceramic electronic device as claimed in claim 2, wherein one of the following conditions (a)-(c) is satisfied:
(a) edges on a side of the first end face of two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by 5 µm or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33);
(b) edges on a side of the second end face of the two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by 5 µm or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33); and
(c) both (a) and (b) are satisfied.
Claim 4
Takagi discloses the ceramic electronic device as claimed in claim 2, wherein one of the following conditions (a)-(c) is satisfied:
(a) edges on a side of the first end face of two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by 10 µm or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33);
(b) edges on a side of the second end face of the two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by 10 µm or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33); and 
(c) both (a) and (b) are satisfied.
Claim 5
Takagi discloses the ceramic electronic device as claimed in claim 2, wherein one of the following conditions (a)-(c) is satisfied:
(a) edges on a side of the first end face of two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by 15 µm or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33);
(b) edges on a side of the second end face of the two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by 15 µm or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33); and
(c) both (a) and (b) are satisfied.
Claim 6
Takagi discloses the ceramic electronic device as claimed in claim 2, one of the following conditions (a)-(c) is satisfied:
(a) edges on a side of the first end face of two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by a half of the length of one of the two of the gaps or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33);
(b) edges on a side of the second end face of the two of the gaps (10a) next to each other in the stacking direction are shifted in position in the lateral direction relative to each other by a half of the length of one of the two of the gaps or more (as shown in FIG. 3: shifted by displacement L, and L > G, paragraph 21, 25: Table 1 Sample 6: gap of 20 µm, L1 is 50 µm; see also paragraph 33); and 
(c) both (a) and (b) are satisfied.
Claim 7
Takagi discloses the ceramic electronic device as claimed in claim 1, wherein a main component metal of the second internal electrode layer (2a) is a same as a main component metal of the conductive layer (5a; paragraph 16: same conductive paste).
Claim 8
Takagi discloses a manufacturing method of a ceramic electronic device comprising:
preparing a multilayer structure (3) having a parallelepiped shape in which two or more units are stacked, each of the units having a structure in which a metal conductive paste is provided on a green sheet including a main component ceramic (paragraph 16); and 
firing the multilayer structure (paragraph 16), 
wherein, in the multilayer structure (3) prepared before the firing, a plurality of first layers (2a, 5a) made of the metal conductive paste and a plurality of second layers (2b, 5b) made of the metal conductive paste are alternately stacked with the green sheet (1) interposed therebetween in a stacking direction, 
wherein adjacent to an end face (right side of FIG. 1-3) of the multilayer structure (3), each of the plurality of first layers (2a, 5a) has a gap (G) of a length of 30 µm or less (Table 1, samples 3-7: 20 to 10 µm; see also paragraph 23, 27) dividing the first layer (2a, 5a) along a lateral direction that is perpendicular to the stacking direction, the gap (G) not reaching said end face (right side of FIG. 1-3), and
wherein adjacent to the end face (right side of FIG. 1-3) of the multilayer structure, each of the plurality of second layers (2b, 5b) has no gap dividing the second layer along the lateral direction (as shown in FIG. 1-3, the gap for the second layer is only on the left side of FIG. 1-3 and not the right side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of US Publication 2017/0236640 to Kim et al. (hereinafter Kim).
Takagi discloses the method as claimed in claim 8, as shown above.
Takagi does not expressly disclose wherein the gap in each first layer is formed by removing a part of the metal conductive paste with use of a laser, as recited in claim 9 (see paragraph 16: printing of conductive paste). 
Kim (paragraph 46, 49, 82-87) teaches forming a gap in a layer by removing part of a conductive metal paste with use of a laser.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim with Takagi to incorporate laser processing as taught by Kim in the structure taught by Takagi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of a laser to create narrow linear gaps with variations of less than 1% (Kim paragraph 83-85), avoiding the problem recognized by Takagi of printing accuracy in gaps of 10 µm or less (Takagi paragraph 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220084752 (see, e.g., paragraph 42-43, FIG. 6); US 20050214517 (see, FIG. 2, gap G, paragraph 70, 59, 76, giving gap sizes of 2 to 300 µm); and US 20140240895 (see, e.g., Table 1 example 5: gap of 20 µm).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848